LOAN AND SECURITY AGREEMENT BETWEEN OE SOURCE, L.C. AND PRESIDENTIAL FINANCIAL CORPORATION DATED AS OF AUGUST 26, 2008 TABLE OF CONTENTS SECTION1. LOANS AND CREDIT ACCOMMODATIONS 3 1.1 Amount 3 1.2 Reserve 3 1.3 Use of Proceeds 4 1.4 Repayment 4 SECTION2. ADVANCES TO COVER INTEREST AND FEES; FEES AND EXPENSES 4 2.1 Interest 4 2.2 Fees and Expenses 4 2.3 Loan Account 4 2.4 Expense Reimbursement. 5 SECTION3. SECURITY INTEREST 5 3.1 Grant 5 3.2 Further Assurances 5 SECTION4. ADVANCES AND ADMINISTRATION 5 4.1 Advance Requests 5 4.2 Remittance of Collections and Other Proceeds and Procedures 6 4.3 Application of Payments 6 4.4 Notification; Verification 6 4.5 Power of Attorney 7 4.6 Books and Records 7 SECTION5. REPRESENTATIONS AND WARRANTIES 7 5.1 General 7 5.2 Accounts 8 5.3 Borrower Reports 8 SECTION6. COVENANTS 8 6.1 Affirmative Covenants 8 6.2 Negative Covenants 9 6.3 Financial and Other Covenants 9 SECTION7. EVENTS OF DEFAULT AND REMEDIES 9 7.1 Events of Default 9 7.2 Remedies 10 SECTION8. RELEASE AND INDEMNITY 11 8.1 Release 11 8.2 Indemnity 11 SECTION9. TERM 11 9.1 Effectiveness of Agreement 11 9.2 Termination 11 9.3 Early Termination Fee 11 9.4 Effect of Termination 12 SECTION10. GENERAL PROVISIONS 12 10.1 Miscellaneous 12 10.2 Consent to Forum 12 10.3 Waivers by Borrower 13 2 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as it may be amended, this "Agreement") is entered into on August 26, 2008 between PRESIDENTIAL FINANCIAL CORPORATION ("Lender"), having an address at 1979 Lakeside Parkway, Suite 400, Tucker, Georgia 30084, and OE SOURCE, L.C. ("Borrower"), a Florida Limited Liability Company whose chief executive office is located at 5422 Carrier Drive, Suite 309, Orlando Fl 32819 ("Borrower's Address").Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth on Schedule A.All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided in the UCC to the extent such terms are defined therein.The schedules attached to this Agreement are an integral part of this Agreement and are incorporated herein by reference. SECTION1.LOANS AND CREDIT ACCOMMODATIONS. 1.1Amount. Subject to the terms and conditions in this Agreement, at Borrower's request and provided that no Default or Event of Default exists, Lender may, in its discretion, make Advances to Borrower during the Term, to the extent that there is sufficient Availability at the time of such request to cover, dollar for dollar, the requested Advance, and further provided that after giving effect to such Advances, the outstanding balance of all monetary Obligations will not exceed the Maximum Loan Amount.For this purpose, "Availability" means, on any date, an amount equal to: (i) theEligible Accounts on such date multiplied by the Accounts Advance Rate; plus (ii) the Eligible Inventory on such date multiplied by the Inventory Advance Rate, provided, however, Inventory Availability shall be limited to the lesser of (a) the Maximum Inventory Loan or (b) the outstanding Advances against Eligible Accounts; minus (ii)all Reserves which Lender has established pursuant to Section1.2 (including any to be established in connection with the requested Advance); minus (iii)the outstanding balance of all monetary Obligations on such date. 1.2Reserve Lender may from time to time in its discretion establish and revise such reserves as Lender deems appropriate ("Reserves") to reflect (i)the amount of accrued but unpaid interest with respect to the monetary Obligations on such date, (ii) events, conditions, contingencies or risks which affect or may affect (A)the Collateral or its value, or the Liens and other rights of Lender in the Collateral or (B)the assets, business or prospects of Borrower or any Obligor, (iii)Lender's concern that any Collateral or financial information furnished by or on behalf of Borrower to Lender is or may have been incomplete, inaccurate or misleading in any material respect, (iv)any fact or circumstance which Lender determines in its discretion constitutes, or could constitute, a Default or Event of Default or (v)any other events or circumstances which Lender determines in its discretion make the establishment or revision of a Reserve prudent.Lender may, in its discretion, establish and revise Reserves by deducting them in determining Availability or by reclassifying Eligible Accounts as ineligible.In no event shall the establishment of a 3 Reserve in respect of a particular actual or contingent liability obligate Lender to make Advances hereunder to pay such liability or otherwise obligate Lender with respect thereto. 1.3Use of Proceeds. Borrower shall be authorized to use the proceeds of the Advances solely to make expenditures for lawful purposes of Borrower to the extent such expenditures are not prohibited by the provisions of this Agreement or Applicable Law.Borrower represents and warrants that lender's loan or loans to Borrower will be used for nonconsumer purposes and not for personal, family or household purposes. 1.4Repayment Principal and interest shall be paid as stated in the Demand Secured Promissory Note (the “Note”) executed by Borrower in favor of Lender contemporaneously herewith.In addition, if at any time the amount of monetary Obligations exceeds Availability (any such excess, an "Overadvance"), or if at any time or for any reason the outstanding amount of Advances extended or issued pursuant hereto exceeds any of the dollar limitations (“Overline”).Borrower will immediately pay to Lender the amount of such Overadvance or Overline Notwithstanding the foregoing, Lender may, in its discretion, make or permit the Advances or any other monetary Obligations that give rise to or constitute an Overadvance or Overline, provided that Borrower shall, upon Lender's demand, pay to Lender such amounts as shall eliminate such Overadvance or Overline.All unpaid monetary Obligations shall be due and payable in full upon termination of this Agreement pursuant to Section 9.2 SECTION2.ADVANCES TO COVER INTEREST AND FEES; FEES AND EXPENSES. 2.1Interest Principal and interest shall be paid as stated in the Note executed by Borrower in favor of Lender contemporaneously herewith.The parties agree that, and Borrower instructs Lender that, immediately upon accrual of interest and other charges provided for herein and in the Note, such interest and other charges shall be paid by Advances and charged to Borrower’s Loan Account with Lender.Such Advances shall thereafter bear interest and be subject to other charges upon the same terms as other Advances, and such Advances are agreed by the parties to be principal pursuant to O.C.G.A. Section 7-4-2(A)(3).Borrower specifically agrees, by execution of this Loan Agreement and Note, to this treatment of all accrued but unpaid interest and other charges hereunder and under the Note. 2.2Fees and Expenses. In addition to all interest and other sums payable by Borrower to Lender under this Agreement, Borrower shall pay Lender the fees and reimbursements listed on Schedule B, which are and shall be deemed earned in full on the date when same is due and payable hereunder and shall not be subject to rebate or proration upon termination of this Agreement for any reason. 2.3Loan Account. Lender shall maintain a loan account in the name of Borrower, reflecting all Advances, charges, fees, expenses and payments made pursuant to this Agreement (the "Loan Account").Lender shall provide Borrower with commercially reasonable electronic access to information about Borrower’s Loan Account (the “Online Statement”); provided, however, that Lender shall not be liable to Borrower for any damages suffered by Borrower as a result of the temporary failure or unavailability of or the lack of updates to the Online Statement.All information posted to the Online Statement shall be deemed to have been delivered to Borrower and, unless Borrower notifies Lenderin writing to the contrary (including a detailed description of the alleged error or omission) within 30 days after such information is made available to Borrower, the Online Statement shall be deemed correct, 4 accurate and conclusively binding on Borrower as an account stated (except for reverses and reapplications of payments made and corrections of errors discovered by Lender). 2.4Expense Reimbursement. Borrower shall reimburse Lender for (i) any Extraordinary Expenses incurred by Lender and (ii) all legal, accounting, appraisal, consulting and other fees and expenses suffered or incurred by Lender in connection with: (a) the negotiation and preparation of any of the Loan Documents and any amendment or modification thereto; (b) the administration of the Loan Documents and the transactions contemplated thereby; (c) action taken to perfect or maintain the perfection or priority of any of Lender's Liens with respect to any of the Collateral; (d) any inspection of or audits conducted by Lender with respect to Borrower's books and records or any of the Collateral; or (e) any effort by Lender to verify or appraise any of the Collateral. lAttorneys fees relating to collection for which Borrower shall be responsible to reimburse Lender shall be equal to to the lesser of: (a) actual fees and expenses or (b) fifteen percent (15%) of the principal and interest owed hereunder at the time of commencement of collection activities or the maximum amount permitted by law then in effect.All amounts chargeable to or reimbursable by Borrowers under this Section 2.4 shall constitute Obligations payable on demand to Lender.The foregoing shall be in addition to, and shall not be construed to limit, any other provision of any of the Loan Documents regarding the indemnification or reimbursement by Borrower of claims suffered or incurred by Lender. SECTION3.SECURITY INTEREST. 3.1Grant. To secure the full and timely payment and performance of all of the Obligations, Borrower hereby grants to Lender a continuing security interest in and Lien upon in the following property and interests in property of Borrower, whether tangible or intangible, now owned or in existence or hereafter acquired or arising, and wherever located:all Accounts, Accounts and Securities, Chattel Paper, Furniture, Fixtures and Equipment, Instruments, Investment Property, General Intangibles, Deposit Accounts, Supporting Obligations, Inventory, Other Property, all Proceeds and products of all of the foregoing (including proceeds of any insurance policies and claims against third parties for loss or any destruction of any of the foregoing), and (iii)all books and records relating to any of the foregoing. 3.2Further Assurances. Borrower agrees to comply with all Applicable Laws to perfect Lender's Lien in the Collateral and to execute such documents as Lender may require to effectuate the foregoing and to implement this Agreement.Borrower irrevocably authorizes Lender to file financing statements, and all amendments and continuations with respect thereto, in order to create, perfect or maintain its Lien in the Collateral as a duly perfected Lien, subject to no other Liens except PermittedLiens listed on Schedule C.Borrower hereby ratifies and confirms any and all financing statements, amendments and continuations with respect thereto heretofore and hereafter filed by Lender pursuant to the foregoing authorization. SECTION4.ADVANCES AND ADMINISTRATION. 4.1Advance Requests. Whenever Borrower desires to obtain an Advance, Borrower shall give Lender notice of such borrowing request telephonically (and confirmed in writing if requested by Lender) or by facsimile or electronic mail transmissionno later than 11:00 a.m. Eastern Standard Time (“EST”) or, if in effect, Daylight Savings Time (“DST”) on the Business Day of the requested borrowing, and notices (in the form stipulated herein) received by Lender after 11:00 a.m. EST or DST, whichever is in effect,shall be deemed received on the next Business Day and notices received other than in the form stipulated herein shall be ineffective and deemed not received by Lender.Unless payment is otherwise timely made by Borrower, the becoming due of any amount required to be paid with respect to any of the 5 Obligations (including any interest thereon) shall be deemed irrevocably to be a request (without any requirement for the submission of a notice of borrowing) for an Advance on the due date of and in an aggregate amount required to pay such Obligations and the proceeds of such Advance may be disbursed by way of direct payment of the relevant Obligations, provided that Lender shall have no obligation to honor any deemed request for an Advance on or after the date on which this Agreement is terminated pursuant to Section 9.2, or when an Overadvance exists or would result from such funding or when any applicable condition precedent is not satisfied, but Lender may do so in its discretion and without regard to the existence of, and without being deemed to have waived, any Default or Event of Default and regardless of whether such Advance is made after the date on which this Agreement is terminated pursuant to Section 9.2. 4.2Remittance of Collections and Other Proceeds and Procedures Borrower shall direct all Collections to the remittance address provided by Lender in the Procedures Letter (the “Remittance Address”).Lender shall retain the sole discretion to require Borrower to enter into a bank agreement or other agreement governing the remittance of Collections, which agreement shall be in form and substance acceptable to Lender, and only Lender shall have access to withdraw or otherwise direct the disposition of Collections.In the event Borrower receives any Collections or other proceeds of Collateral, Borrower shall promptly upon receipt (and in all events within three Business Days of receipt by Borrower) remit, in kind, such Collections or other proceeds of Collateral directly to the Remittance Address, and shall promptly notify Lender of such event.Until so forwarded, any such Collections or other proceeds of Collateral received by Borrower shall not be commingled with Borrower's other funds and shall be held by Borrower, as trustee of an express trust, for Lender's benefit.In the event any Collections are received by Borrower but not remitted to Lender in the time and manner specified herein, the Misdirected Payment Fee set forth on Schedule B shall be assessed and charged to Borrower’s Loan Account.Borrower shall specify the Remittance Address on all agreements and contracts, and take all necessary steps to ensure all Collections are directed to the Remittance Address.On all invoices, Borrower will place the Payment Notice that each invoice shall only be paid to the Remittance Address.All invoices shall be mailed or otherwise transmitted by Borrower to Account Obligors within five Business Days of issuance.With each Advance request,Borrower will provide Lender with copies of all invoices and proof of delivery on all invoices as set forth in the Procedures Letter along with any other information as Lender may reasonably request. 4.3Application of Payments. Lender may, in its discretion, apply all Collections and other proceeds of Collateral or other payments received with respect to the Obligations, in such order and manner as Lender shall determine, whether or not the Obligations are due, and whether before or after the occurrence of a Default or an Event of Default.For purposes of determining Availability, funds received at the Remittance Address will be credited to the Loan Account upon Lender's receipt of notice that such items have been credited to the Payment Account, subject to final payment and collection; provided, however, that for purposes of computing interest on the Obligations, such items shall be deemed applied by Lender two Business Days after Lender's receipt of advice of deposit in the Payment Account.If, as the result of Lender's application of Collections to the Obligations as authorized by this Section4.3 a credit balance exists in favor of Borrower (meaning that, on any date of determination, the collected balance of Collections after the applicable cutoff time on such date exceeds the outstanding principal balance of (and all interest, fees and other amounts payable with respect to) the Obligations after the applicable cutoff time on such date), such credit balance shall not accrue interest in favor of Borrower, but shall be available to, and promptly paid by Lender to Borrower upon Borrower’s request, at any time or times for so long as no Default or Event of Default exists. 4.4Notification; Verification Lender or its designee may, from time to time and to the extent permitted by Applicable Law, whether or not a Default or Event of Default has occurred: (i)verify directly with the Account Obligors the validity, amount and other matters relating to the Accounts, by means of mail, telephone or otherwise, either in the name of Borrower or Lender or such other name as Lender may choose; (ii)notify Account Obligors that Lender has a Lien in the 6 Accounts and that payment thereof is to be made directly to Lender; and (iii)demand, collect or enforce payment of any Accounts(but without any duty to do so). 4.5Power of Attorney. Borrower hereby makes, constitutes and appoints each of Lender's officers or agents as Borrower's attorney-in-fact with full power of substitution, in the name of Borrower or in the name of Lender, but for Lender's use and benefit, to do or perform at any time, in Lender's discretion, any of the following:(i) at any time, irrespective of whether there exists an Event of Default, receive, open and dispose of all mail addressed to Borrower and endorse Borrower's name on any checks or other payment items with respect to any Collateral and to deposit same and apply them to such of the Obligations as Lender may elect; and (ii) at any time that an Event of Default exists, cause all mail to be diverted from any post office box in Borrower's name to a post office box or other address designated by Lender; demand, sue for, collect and receive monies due or to become due on any Accounts and to settle, compound, compromise or extend the time of payment of any Account or other Collateral upon terms acceptable to Lender without releasing Borrower from any liability to Lender, and do such other and further acts in Borrower's name which Lender may deem necessary or desirable to enforce any of the terms of this Agreement or to collect any of the Obligations or realize upon any Collateral.This power, being coupled with an interest, is irrevocable. 4.6Books and Records. Borrower irrevocably authorizes all accountants and third parties to disclose and deliver to Lender, at Borrower's expense, all financial information, books and records, work papers, management reports and other information in their possession regarding Borrower.Borrower will not enter into any agreement with any accounting firm, service bureau or third party to store Borrower's books or records at any location other than Borrower's Address or at one or more of the business locations set forth in Schedule F hereto without first obtaining Lender's written consent (which consent may be conditioned upon such accounting firm, service bureau or other Person agreeing to give Lender the same rights with respect to access to books and records and related rights as Lender has under this Agreement). SECTION5.REPRESENTATIONS AND WARRANTIES. 5.1General. To induce Lender to enter into this Agreement and make Advances, Borrower represents and warrants that Borrower's legal name is exactly as set forth on the signature page of this Agreement; Borrower is duly organized and validly existing under the laws of the State of Florida and is qualified to do business in each state where such qualification is required, all of which are listed on Schedule F attached hereto; the Lien granted by Borrower in the Collateral is and will at all times remain a duly perfected, first priority Lien in such Collateral; Borrower is able to pay, does pay and will continue to pay its debts as they mature in the ordinary course of business; the most recent financial statements provided to Lender accurately reflect Borrower's financial condition as of that date and that there has been no material adverse change in Borrower's financial condition since the date of those financial statements; there are no actions, suits or other legal proceedings of any kind now pending or, to Borrower's knowledge, threatened against Borrower; no Default or Event of Default exists hereunder; Borrower has never carried on business under or used any name other than its legal name and the trade names or trade styles listed on Schedule F attached hereto, and has obtained all consents, approvals and authorizations of, made all declarations or filings with, and given all notices to, all Governmental Units and all other Persons as is required or necessary to its assets and to carry on its business, and Borrower has not been notified by any such Governmental Unit or other Person that such Governmental Unit or other Person has rescinded or not renewed, or intends to rescind or not renew, any such license, consent, accreditation, approval or authorization.Each of the foregoing representations and warranties shall be deemed reaffirmed and remade as of the date of each Advance hereunder and shall not be affected by any knowledge of, or any investigation by, Lender.The continuing accuracy of each of the foregoing representations and warranties shall be a condition precedent to each Advance. 7 5.2Accounts. Lender may rely, in determining which Accounts are Eligible Accounts, on all statements and representations made by Borrower with respect to any Account. With respect to each Account, Borrower warrants that (i) all information relating to such Account that has been delivered to Lender is true and correct in all material respects, such Account has been invoiced after the date the services or goods giving rise to such Account were rendered or provided in the ordinary course of business, as applicable, all information set forth in the invoice is true, complete and correct in all material respects, Borrower has delivered to the Account Obligor all requested supporting claim documents and each invoice contains the Payment Notice to remit payments as set forth in Section 4.2; (ii) the Account and any goods sold in respect of such Account are the Borrower’s exclusive property and are not and will not be, subject to any consignment, sale on approval, sale or return or “bill and hold” arrangement or any Lien other than in Lender’s favor; (iii) any goods the sale or other disposition of which give rise to the Account or other right to payment are not (and will not at any time be) subject to any Lien other than in Lender’s favor; (iv) all amounts payable in respect of the Account are payable in Dollars; (v) the Account Obligor has accepted the goods or services relating to the Account; (vi) the Account Obligor owes and is obligated to pay the full amount stated in the invoice relating to the Account according its terms, without dispute, offset, deduction, defense or counterclaim; (vii) the Account does not arise from a sale to an Affiliate or a sale to a consumer of goods to be used for personal, family or household purposes; (viii) it has absolute ownership of and title to the Account; (ix) the Account is not evidenced by any instrument, negotiable document, warehouse receipt or chattel paper; (x) prior to the date on which the Account arose, it had not received notice of the insolvency of the Account Obligor in respect of such Account or the commencement of any Insolvency Proceedings by or against such Account Obligor. 5.3Borrower Reports. Borrower will provide Lender the reports listed below in a format and frequency acceptable to the Lender. All reports, which are to be submitted in Excel format and/or via direct data submission to an online computer system authorized and in form and substance acceptable to Lender, are due as follows: (i) Borrowing Base Certificate is due with each funding request and to be delivered no later than 11:00 AM EST or DST, whichever is in effect; (ii) a detailed invoice date aging of the Accounts is due each day not later than 11:00 AM EST or DST, whichever is in effect; (iii) a complete customer list of all Accounts with contact information (name of primary contact, address and telephone number) is due at the beginning of each calendar quarter and (iv) a summary listing of Inventory stating approximate values and location is due no later than the fifth Business Day following each month end. SECTION6.COVENANTS. 6.1Affirmative Covenants. Borrower shall: permit representatives of Lender from time to time, as often as maybe reasonably requested, but only during normal business hours, to inspect and appraise theCollateral and to inspect, audit, and make extracts from Borrower's books and records and todiscuss Borrower's financial affairs with Borrower's independent accountants; shall keep adequaterecords and books of account with respect to its business activities inaccordance with prudent accounting practices; shall cause to be prepared and furnished to Lender, in accordance with GAAP within 30 days after the end of each month, anunaudited balance sheet of Borrower and its subsidiaries and related unaudited statements of income and cashflow for such month and for the portion of Borrower's fiscalyear then elapsed, on a consolidated and consolidating basis and certified by an authorized officer of Borrower; shall cause to be prepared and furnished to Lender, in accordance with GAAP within 90 days after the end of each fiscal year of Borrower, compiledfinancial statements of Borrower and its subsidiaries as of the end of such fiscal year, on a consolidated and consolidating basis; shall pay and discharge all taxes prior to the date on which such taxes become delinquent or penalties attach thereto; shall comply with all ApplicableLaws; shall carry property, liability and other insurance, with insurers acceptable to Lender, in such form and amounts, and with such deductibles and other provisions as Lender shall require, with each such insurance policy naming Lender as loss payee or additional insured pursuant to a form of endorsement acceptable to Lender; shall promptly notify Lender of all disputes or 8 claims relating to Accounts; and shall cause each Obligor to deliver to Lender an updated financial statement as requested by Lender, but in no event less frequently than annually. 6.2Negative Covenants. Borrower will not: merge or consolidate with another Person, form any new subsidiary or acquire any interest in any Person; acquire any assets except in the ordinary course of business and as otherwise permitted by this Agreement and the other Loan Documents; enter into any transaction outside the ordinary course of business; sell or transfer any Collateral or other assets, except that Borrower may sell finished goods Inventory in the ordinary course of its business; make any loans to, or investments in, any Affiliate or other Person in the form of money or other assets; incur any debt outside the ordinary course of business; guarantee or otherwise become liable with respect to the obligations of another party or entity; pay or declare any dividends or other distributions on Borrower's equity interests (except for dividends payable solely in equity interests of Borrower);redeem, retire, purchase or otherwise acquire, directly or indirectly, any of Borrower's equity interests; make any change in Borrower's capital structure; dissolve or elect to dissolve; pay any principal or interest on any indebtedness owing to an Affiliate, enter into any transaction with an Affiliate other than on arms-length terms; compromise or settle any Account for less than the full amount thereof, grant any extension of time of payment of any Account, release (in whole or in part) any Account Obligor or other Person liable for the payment of any Account or grant any credits, discounts, allowances, deductions, return authorizations or the like with respect to any Account other than in the ordinary course of business and provided that the same is promptly reported in writing to Lender; or agree to do any of the foregoing. 6.3Financial and Other Covenants. Borrower shall at all times comply with the financial and other covenants set forth in the Schedule E attached hereto and submit the Certificate of Compliance in the form provided as Exhibit A attached hereto. SECTION7.EVENTS OF DEFAULT AND REMEDIES. 7.1Events of Default. The occurrence of any of the following events shall constitute an "Event of Default" under this Agreement, and Borrower shall give Lender immediate written notice thereof: (i) Borrower shall fail to pay any of the Obligations on the due date thereof (whether due at stated maturity, on demand, upon acceleration, or otherwise); (ii) any representation, warranty, or other statement to Lender by or onbehalf of Borrower, whether made in or furnished in compliance with or in reference to any of the Loan Documents, proves to have been false or misleading in any material respect when made; (iii) Borrower shall fail or neglect to perform, keep, or observe anycovenant contained in this Agreement or any of the other Loan Documents; (iv) Borrower shall cease to be solvent or shall cease to pay, or be unable to pay, its debts and other obligations as the same become due and payable; (v) any Insolvency Proceeding shall be commenced by or against Borrower or any Obligor; (vi) one or more judgments or orders for the payment of money shall be entered against Borrower in an aggregate amount of more than $50,000.00; (vii) any Obligor shall revoke or attempt to revoke or terminate, or fail to confirm Obligor's liability under, any guaranty to which any Obligor is a party; (viii) the transfer by the present shareholders or members (as listed on Schedule G attached hereto) of Borrower to any other person or entity any or all of the common stock or other ownership interests of Borrower outstanding or in treasury as of the date hereof, or that in the event of any transfer by operation of law, Borrower fails to immediately notify Lender; (ix) any instruction or agreement regarding the Remittance Address and procedures related thereto is amended or terminated without the written consent of Lender, or if Borrower fails, within three Business Days of receipt, to forward Collections it receives with respect to any Accounts to the Remittance Address; (x) any default shall occur under any other agreement or arrangement between Borrower and Lender; (xi) any guarantor of any of the Collateral shall revoke or attempt to revoke, or shall dispute, such guaranty of any of the Obligations; (xii) any failure of any Obligor to furnish Lender current financial information upon request; (xiii) any failure of any Obligor or any pledgor of any security interest in the Collateral (the "Pledgor") to observe or perform any agreement, covenant or promise contained in any agreement, instrument or certificate executed in connection with the granting of a security interest in any Collateral to secure the 9 Obligations; (xiv) any loss, theft, substantial damage, destruction, sale, foreclosure of or encumbrance to any of the Collateral, or the making of any levy, seizure or attachment thereof or thereon or the rendering of any judgment or lien or garnishment or attachment against any Obligor or its property, whether actual or threatened; (xv) the death, dissolution, termination of existence, insolvency, business failure, appointment of a receiver of any part of the property of, assignment for the benefit of creditors by, or the commencement of any proceeding under any bankruptcy or insolvency laws, state or federal, by or against Borrower or any other Obligor; (xvi) any discontinuance or termination of any guaranty of any of the Obligations by a guarantor;(xvii) any amendment or termination of a financing statement naming the Borrower as debtor and the Lender as secured party, or any corrective statement with respect thereto, is filed without the prior written consent of the Lender; (xviii) any Account remaining unpaid for a period of ninety-one (91) days from the date of any Advance under this Agreement with respect thereto; (xix) if the Collateral declines in value or for any reason becomes insufficient in Lender's sole and exclusive judgment to secure the repayment of the Obligations and Borrower, after demand, fails or refuses to substitute and/or make additions to the Collateral, or pay down the Obligations satisfactory to Lender; or (xx) Lender deeming itself insecure as to the ability of Borrower to repay the Obligations, or as to the sufficiency of the Collateral. 7.2Remedies. Without in any way limiting the right of Lender to demand payment of any portion of theObligations payable upon demand in accordance with this Agreement, upon or after the occurrence of an Event of Default (and for so long as such Event of Default shall exist), Lender may in its discretion declare the principal of and accrued interest on the Advances and all other Obligations outstanding to be, and whereupon the same shall thereupon become without further notice or demand (all of which notice and demand Borrower expressly waives), forthwith due and payable and Borrower shall forthwith pay to Lender the entireprincipal of and accrued and unpaid interest on theAdvances and other Obligations, together with reasonable attorneys' fees and courtcosts if such principal and interest are collected by or through an attorney at law, and Lender may terminate this Agreement.In addition, Lender may, in its discretion, at any time or times exercise all of the rights and remedies of a secured party under the UCC or any other Applicable Law and all other legal and equitable rights to which Lender may be entitled under any of the Loan Documents, all of which rights and remedies shall be cumulative and shall be in addition to any other rights or remedies contained in any of the Loan Documents or available pursuant to Applicable Law, and none of which shallbe exclusive.Borrower agrees that any requirementof notice to Borrower of anyproposed public or private sale or other disposition of any Collateral by Lender shall be deemed reasonable notice thereof, if given at least seven (7) days prior thereto.Lender may purchase all or any part of the Collateral at apublicsale or, if permitted by Applicable Law, at any privatesale, and, in lieu of actual payment of such purchase price, may set off the amount of such price against theoutstanding Obligations.Theproceeds realized from any sale or other disposition of Collateral may be applied first to anyExtraordinary Expenses incurred by Lender, second to interest accrued withrespect to any of theObligations, and then to theprincipal balance of the Obligations.If any deficiency shall arise, Borrower and each Obligor shall remain liable to Lender therefor.Thefailure or delay of Lender to require strict performance by Borrower of anyprovision of the LoanDocuments or toexercise or enforce any rights, Liens, powers, or remedies under any of theLoan Documents shallnot operate as a waiver of such performance, liens, rights, powers, and remedies, but all such rights, Liens, powers, and remedies shall continue in full force and effect until all of the Obligations havebeen fully satisfied. 10 SECTION8.RELEASE AND INDEMNITY. 8.1Release. Borrower hereby releases Lender and its affiliates and their respective directors, officers, employees, attorneys and agents and any other Person affiliated with or representing Lender (the "Released Parties") from any and all liability arising from acts or omissions under or pursuant to this Agreement, whether based on errors of judgment or mistake of law or fact, except for those arising from the gross negligence or willful misconduct of Lender or any of the Released Parties.In no circumstance will any of the Released Parties be liable for lost profits or other special or consequential damages.Such release is made on the date hereof and remade upon each request for an Advance by Borrower. 8.2Indemnity Borrower hereby agrees to indemnify the Released Parties and hold them harmless from and against any and all claims, debts, liabilities, demands, obligations, actions, causes of action, penalties, costs and expenses (including attorneys' fees), of every nature, character and description, which the Released Parties may sustain or incur based upon or arising out of any of the transactions contemplated by this Agreement or the other Documents or any of the Obligations or any other matter, cause or thing whatsoever occurred, done, omitted or suffered to be done by Lender relating to Borrower or the Obligations (except any such amounts sustained or incurred as the result of the gross negligence or willful misconduct of the Released Parties).Notwithstanding any provision in this Agreement to the contrary, the indemnity agreement set forth in this Section shall survive any termination of this Agreement. SECTION9.TERM. 9.1Effectiveness of Agreement. This Agreement will become effective when executed by Borrower and accepted by Lender in the State of Georgia (the “Effective Date”), and will continue in effect for an initial term of three(3) years (the “Initial Term”), and will continue thereafter automatically renewing for a period of one year (the “Renewal Term”) unless terminated by either party as set forth in Section 9.2 of this Agreement or as otherwise provided herein. Unless sooner demanded, all Obligations will become immediately due and payable, without further notice or demand, upon any termination of this Agreement. 9.2Termination. Borrower may terminate this Agreement only as of an Anniversary Date and then only by giving Lender at least sixty (60) days prior written notice of termination, whereupon this Agreement shall terminate on said Anniversary Date.Lender may terminate this Agreement at any time by giving Borrower at least sixty (60) days prior written notice of termination, provided Lender may terminate this Agreement immediately without prior notice to Borrower at any time an Event of Default exists and this Agreement shall be deemed to have automatically terminated upon the commencement of any Insolvency Proceeding by Borrower. 9.3Early Termination Fee. If this Agreement is terminated by Borrower, automatically on the commencement of an Insolvency Proceeding by Borrower (and whether such termination occurs on an Anniversary Date or otherwise), or by Lender at any time after the occurrence of and Event of Default, Lender will be entitled to a termination fee (the "Early Termination Fee"), as liquidated damages for its loss of the benefit of the bargain and not as a penalty (the parties acknowledging that the termination fee is a reasonable calculation of Lender's loss of the benefit of the bargain from any such 11 termination).The Early Termination Fee, calculated as follows, shall be due and payable on the effective date of termination and thereafter shall bear interest at a rate equal to the highest rate applicable to any of the Obligations: i. three (3.00)% percent of the Maximum Loan Amount, if terminated prior to the first Anniversary Date of the Initial Term; ii. two (2.00)%percent of the Maximum Loan Amount, if terminated after the First Anniversary Date but prior to the second Anniversary Date of the Initial Term; iii. one (1.00)% percent of the Maximum Loan Amount, if terminated after the Second Anniversary Date but prior to the third Anniversary Date of the Initial Term, or if a Renewal Term is in effective, if terminated prior to the Anniversary Date of the then current Renewal Term. 9.4Effect of Termination. No termination shall affect or impair any right or remedy of Lender or relieve Borrower of any of the Obligations until all of the Obligations have been indefeasibly paid in full or performed. SECTION10.GENERAL PROVISIONS. 10.1Miscellaneous This Agreement shall be governed by and construed inaccordance with the internal laws of the State of Georgia; may not be amended, exceptby written agreement of Borrower and Lender; expresses the entire understanding of the parties hereto with respect to thesubject matter hereof; may be executed in one or more counterparts, each of which shall constitute an original, but all of which taken together shall constitute but one and the same instrument; and shall be binding upon and inure to the benefit of the respective successors and assigns of Borrower and Lender (provided that Borrower may not assign or transfer any of its rights under this Agreement or other Loan Documents without the prior written consent of Lender).The paragraph and section headings in this Agreement are for convenience of reference only and shall not affect the substantive meaning of any provision of this Agreement.Time is of the essence of this Agreement and all of the other Loan Documents.All notices given under this Agreement shall be in writing and shall be given by hand delivery by a reputable private delivery service, by regular first-class mail or certified mail return receipt requested, addressed to Lender or Borrower at the address set forth hereinabove, or by facsimile transmission to Borrower at (407) 363-4574 or Lender at (770) 493-5532, or such other address or facsimile number as may be designated in writing by one party to the other delivered in accordance with the provisions hereof. 10.2Consent to Forum. Borrower hereby consents to the non-exclusive jurisdiction of any United States federal court sitting in or with direct or indirect jurisdiction over the Northern District of Georgia or in any Georgia state or superior court sitting in Fulton County, Georgia, in any action, suit or other proceeding arising out of or relating to this Agreement or any of the other Loan Documents and Borrower irrevocably agrees that all claims and demands in respect of any such action, suit or proceeding may be heard and determined in any such court and irrevocably waives any objection it may now or hereafter have as to the venue of any such action, suit or proceeding brought in any such court or that such court is an inconvenient forum.Nothing herein shall limit the right of Lender to bring proceedings against Borrower or with respect to any Collateral in the courts of any other jurisdiction.Any judicial proceeding commenced by Borrower against Lender involving, directly or indirectly, any matter in any way arising out of, related to or connected with any Loan Document shall be brought only in a United States federal court sitting in or with direct jurisdiction over the Northern District of Georgia or in any Georgia state or superior court sitting in Fulton County, Georgia. Nothing in this Agreement shall be deemed to preclude the enforcement by Lender of anyjudgment or order obtained in such forum or the taking of any action under this Agreement toenforce same in any other appropriate forum or jurisdiction. 12 10.3Waivers by Borrower. To the fullest extent permitted by Applicable Law, Borrower waives (i)the right to trial by jury (which Lender hereby also waives) inany action, suit, proceeding or counterclaim of any kind arising out of or related to any of theLoan Documents, the Obligations or the Collateral; (ii)presentment, demand and protest and notice of presentment, protest, default, non-payment, maturity, release, compromise, settlement, extension or renewal of any or all commercial paper, accounts, contract rights, documents, instruments, chattel paper and guaranties at any time held by Lender on which Borrower may in any way be liable and hereby ratifies and confirms whatever Lender may do in this regard; (iii)notice prior to taking possession or control of the Collateral or any bond or security which might be required by any court prior to allowing Lender to exercise any of Lender's remedies; (iv)thebenefit of all valuation, appraisement and exemption laws; (v)any claim against any Lender, on any theory of liability, for special, indirect, consequential, exemplary or punitive damages (asopposed to direct or actual damages) in respect of any claim for breach of contract or any other theory of liability arising out of, or the taking of any enforcement action, or related to any of the Loan Documents, any transaction thereunder or the use of the proceeds of any Advances; and (vi)notice of acceptance hereof.Borrower acknowledges that the foregoing waivers are a material inducement to Lender's entering into this Agreement and that Lender is relying upon the foregoing waivers in its future dealings with Borrower.Borrower warrants and represents that it has reviewed the foregoing waivers with its legalcounsel and has knowingly and voluntarily waived its jury trial rights following consultation with legalcounsel.In the event of litigation, this Agreement may be filed as a written consent to a trial by thecourt. IN WITNESS WHEREOF, Borrower and Lender have signed this Agreement as of the date set forth in the heading. BORROWER: OE SOURCE, L.C. By: Name: Harry Christenson Title: Chief Financial Officer Attest: By: Name: Title: LENDER: PRESIDENTIAL FINANCIAL CORPORATION By: Name: Title: 13 SCHEDULE A Definitions This Schedule is an integral part of the Loan and Security Agreement dated August 26, 2008, between OE SOURCE, L.C. and PRESIDENTIAL FINANCIAL CORPORATION (the "Agreement").] In addition to terms defined in the Agreement, as used in the Agreement, the following terms have the following meanings: “Accounts” means all of Borrower’s now owned or existing and future acquired or arising"accounts", as such term is definedin theUCC, and any and all other receivables (whether or not specifically listed on schedules furnished to Lender), including, without limitation, all accounts created by, or arising from, all of Borrower's sales, leases,rentals or other dispositions of goods or renditions of services to itscustomers (whether or not they have been earned by performance), including but not limited to, those accounts arising from sales, leases, rentals or other dispositions of goods or software sold or licensed or rendition of services made under any of the trade names,logos or styles of Borrower, or through any division of Borrower, all contract rights, notes, drafts, acceptances, general intangibles and other forms of obligations and receivables, and any and all Supporting Obligations in respect thereof. “Accounts and Securities” means all of Borrower’s money, deposit accounts, letters of credit, letter of credit rights and investment property. “Account Obligor” means the Person primarily obligated to pay an Account or Chattel Paper. “Account Obligor Claim” means to any Account Obligor such Account Obligor’s dispute, claim, offset, defense, deduction, rejection, recoupment, counterclaim or contra account with respect to any Account Obligor, including any dispute or claim relative to price, terms, quality, quantity, performance, workmanship (regardless of the merits of any such dispute or claim). “Accounts Advance Rate” means a percentage established by Lender, which shall be eighty-five percent (85.00%) as of the date of this Agreement, and which may be increased or decreased by Lender from time to time in the exercise of its discretion. “Advance” or “Advances” means a loan advance under this Agreement. “Affiliate or Affiliates”means, with respect to any Person, any Person that owns or controls directly or indirectly such Person, any Person that controls or is controlled by or is under common control with such Person, and each of such Person's senior executive officers, directors, partners and, for any Person that is a limited liability company, such Persons, managers and members.For purposes hereof, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of any equity interest, by contract or otherwise. “AnniversaryDate” means the day that is 365 (or 366, as applicable) days after the date of this Agreement and the same date in each year thereafter. “Applicable Law” means all laws, rules and regulations applicable to the Person, conduct, transaction, covenant or Loan Document in question, including all applicable common law and equitable principles; all provisions of all applicable state, federal and foreign constitutions, statutes, rules, regulations and orders of governmental bodies; and orders, judgments and decrees of all courts and arbitrators. “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et seq.). i “Borrowing Base Certificate” means the report prepared by Borrower, in the form set forth on Schedule D attached hereto, which provides the numerical value of Collateral as of a specific date signed by an authorized officer of Borrower. “Business Day” means a day other than a Saturday or Sunday or any other day on which Lender or banks in Georgia are authorized to close. "Capital Leases" means, for the applicable period, capital leases, conditional sales contracts and other title retention documents relating to the acquisition of capital assets (as classified in accordance with GAAP). “Chattel Paper” means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. As used in this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. “Collateral” means all property and interests in property in or upon which a Lien is granted pursuant to this Agreement or the other Loan Documents. “Collections” means, with respect to any Account, all collections and other payments on or with respect to such Account. “Cost of Goods Sold" means the cost of goods sold shown on the financial statements of the Borrower, which are prepared in accordance with GAAP, for the immediately preceding three (3) months. “Default” means any event, which with notice or passage of time, or both, would constitute an Event of Default. “Deposit Accounts” mean any and all demand, time, savings, passbooks or similar accounts maintained with a bank. “Deposit Account Agreement” means in form and substance reasonably acceptable to Lender, executed and delivered by each Borrower and the applicable deposit bank. "Distributions" means, for the applicable period, the aggregate of all amounts paid or payable (without duplication) as dividends, distributions or owner withdrawals and includes any purchase, redemption or othe retirement of any of Borrower's equity interests, directly or indirectly, and includes return of capital by Borrower to its equity holders. “Dollars” mean the legal tender of the United States of America. “Earnings before Interest, Taxes, Depreciation and Amortization ("EBITDA")" means, for the trailing three-month period, net income (exclusive of any extraordinary or non-recurring non-cash gains and extraordinary or non-recurring non-cash losses and other income which is not from the continuing operations ofBorrower), plus, to the extent deducted from such net income, Interest expense, income taxes paid and depreciation/amortization expense, all determined in accordance with GAAP. “Eligible Account” means an Account which arises in the ordinary course of business of Borrower from the rendition or performance of services and/or for the sale of goods, is payable in Dollars, is subject to Lender's duly perfected Lien and is deemed by Lender, in its discretion, to be an Eligible Account.Without limiting the generality of the foregoing, no Account shall be an Eligible Account if: i. the Account is more than 90 days from invoice date relative to invoices with payment terms of 60 days or less); ii. the Account Debtor has failed to pay twenty-five percent or more of its invoices within ninety (90) days of invoice date; ii iii. except for Standard Motor Products, Inc., and Robert Bosch, LLC, the total obligations of an Account Debtor to Borrower exceed twenty percent of all Accounts, unless otherwise approved by Lender in writing; iv. the total obligation of Standard Motor Products, Inc., as Account Debtor to Borrower exceed sixty percent (60%) of all Accounts; provided, however, all other eligibility criteria shall still apply to Standard Motor Products, Inc. v. the total obligations of Robert Bosch, LLC, as Account Debtor to Borrower exceed sixty (60%) of all Accounts; provided, however, all other eligibility criteria shall still apply to Robert Bosch, LLC. vi. the Account is subject to any Account Obligor Claim; vii. the Account is not payable in Dollars; viii. the Account is due and owing by an Account Obligor who is an Affiliate of Borrower or a Person controlled by an Affiliate of Borrower; ix. the Account is due and owing by an Account Obligor who is not creditworthy; x. the Account is due and owing by an Account Obligator who does not have its principal assets and place of business in the United States; xi. the Account is unbilled; xii. any covenant, representation or warranty contained in the Agreement with respect to such Account has been breached; xiii. an Insolvency Proceeding has been commenced by or against the Account Obligor or the Account Obligor has failed, suspended business or ceased to be solvent; xiv. the Account is subject to a Lien other than a Permitted Lien; xv. the Account is evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to judgment; xvi. the Account represents, in whole or in part, a billing for interest, fees or late charges; xvii. the Account is not evidenced by an invoice, statement or other electronic or documentary evidence satisfactory to Lender; xviii. the Account has been turned over or submitted to a third party for collection; xix. such Account is in the form of a cost report receivable owing from any Governmental Authority, unless Lender has expressly agreed to include it in the Borrowing Base as an Eligible Account; or xx. the Account is not owing from the United States of America or which amount is not owing from the United States of America or any agency, department or subdivision thereof, unless a properly executed assignment of claims has been received by Lender; or xxi. the Account does not comply with such other criteria and requirements as may be specified from time to time by Lender in its discretion. “Eligible Inventory” means Inventory which Lender, in its sole judgment, deems eligible for borrowing, based on such considerations as Lender may from time to time deem appropriate. Without limiting the fact that the determination of which Inventory is eligible for borrowing is a matter of Lender discretion, Inventory which does not meet the following requirements will not be deemed to be Eligible Inventory: Inventory which (i) consists of boxed finished goods, in good, new and salable condition, which is not perishable, not for demonstration purposes, not obsolete or unmerchantable, and is not comprised of raw materials,work in process, packaging materials or supplies; (ii) meets all applicable governmental standards; (iii) has been manufactured in compliance with the Fair Labor Standards Act; (iv) conforms in all respects to the warranties and representations set forth in this Agreement; (v) is at all times subject to Lender’s duly perfected, first priority security interest; (vi) is situated at a one of the locations set forth on the Schedule F; and (vii) Lender has received aLandlord Waiver and Agreement, in form and substance acceptable to Lender, fromthe landlord where the Inventory is situated. “Extraordinary Expenses” means all costs and expenses (including legal fees) incurred by Lender in connection with the enforcement of any of its rights or remedies under this Agreement, including any costs and expenses incurred in connection with its repossession of any of the Collateral, collection of any of the Collateral, storing or removing any of the Collateral, or advertising for sale or selling any of the Collateral. iii “Fixed Charge Coverage Ratio” means, as of the end of the month, the ratio of (a) EBITDA minus Non-Financed Capital Expenditures, to(b) Interest plus Principal Payments plus Distributions Plus Taxes plus Management Fees. “Furniture, Fixtures and Equipment” means all of Borrower's presently owned and hereafter acquired machinery, furniture, fixtures and equipment wherever located (all of the foregoing being hereinafter collectively referred to as the "FF&E"); “GAAP” means generally accepted accounting principles as in effect from time to time, consistently applied. “General intangibles” means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter of credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software. “Governmental Unit” means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States. "Indebtedness for Borrowed Money" means (i) all liabilities for borrowed money, (A) for the deferred purchase price of property or services other than customary terms of sale granted to Borrower, and (B) under leases which are or should be, under GAAP, recorded as Capital Leases, in each case in respect of which Borrower is directly or indirectly, absolutely or contingently liable as obligor, guarantor, endorser or otherwise, or in respect of which Borrower otherwise assures a creditor against loss, and (ii) all liabilities of the type described in (i) above which are secured by (or for which the holder has an existing right, contingent or otherwise, to be secured by) any Lien upon Property, owned by Borrower, whether or not Borrower has assumed or become liable for the payment thereof. “Instruments” mean any and all negotiable instruments or any other writings that evidence a right to the payment of a monetary obligation, are not themselves a security agreement or lease, and are of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. “Insolvency Proceeding” means any case or proceeding commenced by or against a Person under the Bankruptcy Code or any other applicable insolvency law; as an assignment by a Person for the benefit of such Person's creditors; or for the appointment of a receiver, trustee, or other custodian for a Person or any of such Person's property. "Interest" means, for the applicable period, all interest paid or payable, including, but not limited to, interest paid or payable on Indebtedness for Borrowed Money, determined in accordance with GAAP. “Inventory” means all of Borrower’s finished goods and inventory, packing and shipping supplies, all goods intended to be sold or used by Borrower or to be furnished by Borrower under contracts of service, including all raw materials, goods in process, finished goods, materials and supplies of every kind and nature, used or usable in connection with the manufacture, shipping, advertising, selling, leasing or furnishing of such goods, all documents evidencing or representing the same and all documents of title, all negotiable and non-negotiable warehouse receipts representing the same and all products, accounts and proceeds resulting from the sale or other disposition of the foregoing, that may be rejected, returned repossessed or stopped in transit and all other items, customarily classified as inventory (all of the foregoing being hereinafter collectively referred to as the “Inventory”); iv “Inventory Advance Rate” means a percentage established by Lender, which shall be fifty percent (50%) as of the date of this Agreement, and which may be increased or decreased by Lender from time to time in the exercise of its discretion. "Inventory Turnover" means, for any month-end, (a) the value of the Inventory of the Borrower as of the last day of such month, as stated in Borrower’s monthly financial statement calculated at the lower of cost and fair-market value, on a first-in, first-out basis and in accordance with GAAP, multiplied by 90 days divided by (b) the Cost of Goods Soldfor the last three months. “Investment Property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account. “Lien” means any security interest in, or common law, statutory or contractual lien with respect to, any property of a Person.For the purpose of this Agreement, Borrower shall be deemed to be the owner of any property which it has acquired or holds subject to a conditional sale agreement or other arrangement pursuant to which title to the property has been retained by or vested in some other Person for security purposes. “Loans” means all monies advanced by the Lender to the Borrower pursuant to the terms of this Agreement. “Loan Documents” means the Agreement and all notes, guaranties, security agreements, certificates, landlord's agreements, Bank Agreements, Deposit Account Agreements and all other agreements, documents and instruments now or hereafter executed or delivered by Borrower or any Obligor in connection with, or to evidence the transactions contemplated by, this Agreement. “Management Fees” means, for the applicable period, all fees, charges and other amounts (including without limitation salaries and any other compensation such as bonuses, pensions and profit sharing payments) due and to become due to any of Borrower’s Affiliates in consideration for, directly or indirectly, management, consulting or similar services. “Maximum Inventory Loan” means an amount not to exceed $500,000.00; provided however, draws against inventory shall not exceed draws against Approved Receivables. “Maximum Loan Amount” means $2,000,000.00. "Non-Financed Capital Expenditures" means, for the applicable period, Capital Expenditures not financed with additional long-term debt or Capital
